Citation Nr: 1501213	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  07-19 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for vertigo.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1997 to January 2001.  She also had additional service in the Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Following a January 2010 hearing was the undersigned the Board in September 2010, in pertinent part, denied entitlement to service connection for vertigo, and determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for tinnitus.  

In August 2012, the United States Court of Appeals for Veterans Claims reversed the Board's finding that new and material evidence had not been submitted to reopen the tinnitus claim, and it set aside the Board's denial of entitlement to service connection for vertigo.  


FINDING OF FACT

In a May 2013 rating decision VA granted entitlement to service connection for tinnitus and vertigo.  


CONCLUSION OF LAW

As service connection has been granted, the Board has no jurisdiction to adjudicate the merits of these claims.  38 U.S.C.A. §§ 7104(a), 7105 (West 2014); 38 C.F.R. § 20.101 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The appeal for entitlement to service connection for tinnitus and vertigo on the merits has become moot by virtue of the RO's grant of those benefits.  In a May 2013 rating decision, the RO granted entitlement to service connection for tinnitus and vertigo.  The Veteran was notified of that decision by letter dated in May 2013.  Since that action represented a full grant of the benefits sought on the appeal there remain no allegations of errors of fact or law for appellate consideration. 

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101. 


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


